This case was affirmed on November 24, 1920 in an opinion by the late Presiding Judge Davidson. Appellant through his counsel filed a motion for rehearing, the first ground of which is "that the law defining delinquent and incorrigible children is in its terms so vague, incongruous and unintelligible, and so indefinitely framed that it is doubtful of construction and cannot be understood." Practically the same attack has been made upon this law many times before, and has been decided against appellant's contention. Aikins v. State, 49 Tex. Crim. 299, 91 S.W. Rep., 790; Watson v. State, 49 Tex. Crim. 371, 92 S.W. Rep., 807; Bates v. State, 50 Tex.Crim. Rep., 99 S.W. Rep., 551; Byrd v. State, 55 Tex.Crim. Rep., 116 S.W. Rep., 1146; Perry v. State, 61 Tex.Crim. Rep., 133 S.W. Rep., 685; Ragsdale v. State, 61 Tex.Crim. Rep., 134 S.W. Rep., 234; Ex Parte Ramseur, 81 Tex.Crim. Rep., 195 S.W. Rep., 864; Ex Parte Medrano, 81 Tex.Crim. Rep., 195 S.W. Rep., 865; McLaren v. State, 82 Tex.Crim. Rep., 199 S.W. Rep., 811; McCallan v. State, 76 Tex.Crim. Rep., 174 S.W. Rep., 389; Ex Parte Pruitt, 82 Tex.Crim. Rep., 200 S.W. Rep., 392; Ex Parte McLoud, 82 Tex.Crim. Rep., 200 S.W. Rep., 394.
In his second ground of motion for rehearing appellant attacks the delinquent child law because he says, it violates, or is not in keeping with, the fundamental rights guaranteed to the accused, of trial by jury, and the right to be heard by counsel. Reference to the law itself will show this contention to be without foundation. Article 1198, Vernon's C.C.P. "In all trials under this Act, any person interested therein may demand a jury." If no counsel appears for the child, Article 1200, Vernon's C.C.P. provides "The court may appoint counsel to appear and defend on behalf of such child."
Appellant, by his attorney, further urges that a rehearing be granted because, (A), there was no notice given to his parents or those in legal custody of said infant; (B) and the court did not appoint a legal representative to act for him in the trial of said cause; and, (C), he had no voice in defense of himself; (D) he was denied the right of the *Page 62 
provision of the law in reference to his suspension of sentence; (E), and was denied the right of trial by jury to hear testimony and consider it; (F), that his application for suspension of sentence was wholly ignored by the court. The several matters last complained of present questions of fact incident to procedure on the trial, and this court is bound to determine them from the record before us, and upon the presumptions as to the regularity of judgments. Not a single bill of exceptions to any of the matters now complained of appear in the record, and they are not presented in any other such way that this court can consider them. The record does not affirmatively show that notice was given to the parents or those in legal custody of appellant; but in the absence of a bill of exceptions showing it was not given, we must presume that the judge did his duty, and gave the notice. The same is true with reference to counsel for appellant. The record shows that a motion for new trial was filed by counsel the day after conviction, and in the absence of a showing to the contrary, we will presume that counsel represented him either by selection of himself or parents, or that the court appointed counsel for him. The judgment was rendered in this case on May 24, 1920; an application for suspension of sentence was filed on January 23, 1920, four months previous. The application for suspended sentence could have been waived and likewise trial by jury; and in the absence of showing to the contrary we will presume all this was done, and that the judgment, which on its face, is regular, was properly entered.
Finding nothing which would justify us in disturbing the prior affirmance of this case, the appellant's motion for rehearing is overruled.
Overruled.